Martin, P. J. (dissenting).
Section B20-40.0, subd. (e), of the Administrative Code in unambiguous language fixes the effective date controlling voluntary and obligatory retirements. The provision as to obligatory retirement for disability effects no hardship on one compelled to retire. After the date of the medical examination, a period of thirty days is allowed during which the member obliged to retire may elect as to form of retirement allowance. Thirty days is a reasonable period. In this particular instance, the petitioner had ample notice that she would be retired on the maximum retirement allowance unless she elected otherwise. She failed to do so within the thirty-day period and lost the right to select a retirement allowance under Option No. 1.
The order appealed from should be affirmed.
G-lennon and Callahan, JJ., concur with Cohn, J.; Martin, P. J., dissents in opinion in which Townley, J. concurs.
Order reversed with twenty dollars costs and disbursements and the motion granted. Settle order on notice.